Case 4:20-cv-00099-GKF-JFJ Document 36 Filed in USDC ND/OK on 06/04/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

  DARLENE FRAKES f/k/a DARLENE
  BREWER,

                Plaintiff,

  v.                                                   Case No. 20-CV-99-GKF-JFJ

  OK RESTAURANT HOLDINGS LLC;
  FALCON HOLDINGS MANAGEMENT,
  LLC; CKE RESTAURANT HOLDINGS,
  INC.; TROY BEATS; PETE PASCUZZI;
  and ASLAM KHAN,

                Defendants.


                                   JUDGMENT OF REMAND

         Pursuant to the court’s order dated June 4, 2020, the court remands this case to the District

  Court in and for Tulsa County, Oklahoma.

         ENTERED this 4th day of June, 2020.
